Interim Decision #2420

MATTER OF JAmomr
Application for Permission to Accept Employment
A-20893960
Decided by Regional Commissioner August 18, 1975
Where such employment will not interfere with the student's ability to carry successfully a
full course of study, permission to accept part-time off-campus employment because of
economic necessity resulting from unforeseen circumstances arising after entry is
granted under the provisions of 8 CFR 214.2(f)(6) to a bona fide nonimmigrant student
who is urable to meet his expenses because of unanticipated medical bills incurred
subsequent to entry.

Discussion: The application for extension of stay and for permission
to accept part-time employment was granted by the district director
and certified to me. The applicant is a 20-year-old single native and
citizen of Iran who was last admitted to the United States as a nonimmigrant student on December 30, 1973, at New York City to attend
Louisiana State University at Baton Rouge, Louisiana. He was subsequently granted an extension of his stay in the United States to June
2, 1975, to continue his studies at Louisiana State University.
At the time of his admission to the United States, he presented a
properly executed Form 1-20, Certificate of Eligibility for Nonimmigrant Alien Students, issued by the Director, English Language and
Orientation Program, Louisiana State University, Baton Rouge,
Louisiana, confirming his acceptance atiduisiana State University for a

full course of study in the English language.
His Form 1-20 indicated the academic year cost for tuition and fees to
be $786 and the yearly cost for living expenses to be $1,564 for a total of
$2,350 a year.
The reverse of his Form 1-20 stipulated he would receive $300
monthly from his brother who lives in Iran. His Form 1-20 mentioned no
other source of support.
His current application for part-time employment reflects his yearly
expenses are $4,500 and his yearly income is $3,200 of which $3,000
comes from his brother and $200 from his earnings from on-campus

employment.
The basis of his request for part-time employment is a $262 medical
424

Interim , Decision #2420
bill which he has incurred since entry. In support of his application is a
letter stating that his medical insurance has expired due to an oversight
on his part, and that his hospitalization expenses must be borne by him.
He further states he is unable to meet this financial obligation without
accepting off-campus employment. His request for part-time employment is solely for the purpose of paying off his medical expense which
resulted from unpredicted surgery.
Part 214.2(f)(6), Title 8 Code of Federal Regulations, provides that
permission to accept part-time employment may be authorized to
nonimmigrant students who establish an economic necessity which
arose as a result of unforeseen changes in their financial condition since

entry. Such permission may be granted not to exceed 20 hours per week
so as not to interfere with the student's ability to carry on -a full course
of study. The regulations fail to set forth any criteria by which employment may be authorized except that it must be for economic necessity
and that such necessity must be the result of an unforeseen circumstance subsequent to , entry or subsequent to change to student
classification.
In the Matter of A—, 7 I. & N. Dee. 661, the Regional Commissioner
has held that the controlling factor in applications by nonimmigrant
students to accept employment is the question of whether there has
been any change in the student's economic situation since his entry into
the United States which would make it necessary for him to accept
employment.
In the instant case, subject's financial condition has been affected
because of a medical expense that occurred since his entry. Such expense was not anticipated. It appears from the student's financial
statement as outlined in his application, that he is unable to meet this
financial obligation without resorting to part-time employment.
After careful consideration of the evidence of record, it is concluded
that the student's case falls within the purview of Title 8 Code of
Federal Regulations, Part 214.2(0(6) and that his application for extension of stay and permission to accept part-time employment should be
granted.
ORDER: It is ordered that the application be approved.

425

